Title: From James Madison to Fulwar Skipwith, 10 November 1804
From: Madison, James
To: Skipwith, Fulwar


Sir,Department of State November 10th. 1804
Having communicated to Mr Barney an extract of the letter which I wrote you some time ago, so far as it respects his claim on the French Government for 156,559 livres, he has furnished the statement a copy of which is inclosed, with a view to explain the transaction and to manifest the validity of that claim in opposition to the suggestions and inferences referred to. He also informs me that his statement corresponds with a liquidation of the account by the French Government in germinal, 10th year; and it is observed that a memorandum to the same effect has been inserted opposite to this claim on the copy of the conjectural note with which this Department has been furnished. In order therefore that every step which your duty may render necessary in relation to this affair may be taken with a due regard to every elucidation of which it is susceptible, I have to request that you will connect this communication both with my former one and the information you may otherwise be possessed of. I have the honor to be Sir, Very respectfully your Most Obt Sert
James Madison
